Title: To James Madison from John Armstrong, 5 June 1809
From: Armstrong, John
To: Madison, James



Private.
Dear Sir,
Paris 5 June 1809.
I write this letter under feelings the most unpleasant. You will have seen by my public correspondence, that on the 26th. Ult. I was induced to write a letter to M. Champagny, contradicting the reports which were circulating here of an alledged adjustment of our differences with G. B. and that I had been principally induced to take this step by the silence of M. Pinkney. The journals of to-day however put the existence of this arrangement out of doubt and shew, by the date of your proclamation, that measures on the part of England had been taken to produce it, as early as the months of February and March last. That M. P. should have been ignorant of the adoption or transmission of these overtures, cannot readily be beleived, and if not ignorant of them, what will be his apology for having left me so absolutely in the dark, respecting them? Supposing that M. Canning the better to conceal his views from France and thus get the start of her in the new policy of concession, had found means to keep his intended overtures from M. P.—has not M. P. himself entered into negociations with the B. government since, of a character similar to these and leading to the same results? And have not these negociations taken place as early as the 25 or 26 of April last? Yet instead of communicating their inception, progress or termination, I am till this moment (5th. of June) without a single syllable either by verbal message or by writing from him! A fact the more extraordinary as conveyances have not been wanting, and as M. P. himself acknowledged the necessity of communicating with me. On this head M. D’alleman gives me the following information.

“M. Pinkney stated, that he had communications to make to you of a very important nature, and knowing that I was coming to france, bespoke my good offices in taking charge of them. When for this purpose I called upon him on the 1st. of May last, he told me, that a cousin of his having arrived in England with an Ulterior destination to France, and not knowing how else to procure for him the prompt admission which his business required, he (M. P.) had decided to charge him with the dispatches he proposed sending to you.”
It is for M. P. to explain, why this cousin should not yet have appeared here? or in case of change of object, or other cause preventing his coming, why another person had not been substituted for him? It is scarcely possible that it should have been unknown to M. P, that one of my messengers (M. Upson) was yet in London, with dispositions to return to France, and with pass-ports from this Government, which would admit him into any port of the Empire, and coming in any possible way—these passports were obtained for the express purpose of getting over difficulties which might attend accidental conveyances, as even ordinary couriers—a precaution, which, after all, I might have spared myself the trouble of taking. This conduct of M. P. is the more extraordinary, as it has neither justification nor palliation in the examples of frankness I had given him. There have been but two moments in which there appeared to be the smallest disposition on the part of France to relax her system. On both occasions it was my first concern, as it was my first duty, to give him regular notice of them, and this I did by confidential messengers. The first of these was M. T. Vallerson who went from me to London, instructed to inform M. P. that France had made propositions for a closer connexion with the U. S. &c. &c. The 2d. was my Secretary, M. OMealy, who was equally instructed to inform him, that the french system of commercial Occlusion was breaking down of itself, and that dispensations to trade, had been already granted to certain real or fictitious flags of neutral character. M. OMealy arrived in London the 9 or 10 of May. I need not enter into my motives for giving you this detail, they are to be found on the face of the business, & require no apology from me. I will but add my sincere congratulations on the triumph over British obstinacy & injustice, which graces the opening of your Administration, & which offers a pledge to the Public, that it will not be less fortunate, than it certainly will be, both wise & upright. With the greatest respect & attachment, I am, dear Sir, Your Most Obed. hu. servt.
John Armstrong
